Citation Nr: 1123256	
Decision Date: 06/17/11    Archive Date: 06/28/11

DOCKET NO.  10-10 448	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to an effective date prior to July 6, 2009, for the grant of service connection for posttraumatic stress disorder.  

2.  Entitlement to an initial rating greater than 10 percent for posttraumatic stress disorder.  



REPRESENTATION

Appellant represented by:	Calvin Hansen, Esq.



ATTORNEY FOR THE BOARD

W. Harryman, Counsel

INTRODUCTION

The Veteran served on active duty from December 1967 to November 1969.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  


FINDINGS OF FACT

1.  The Veteran's claim for entitlement to service connection for posttraumatic stress disorder was received by VA on July 6, 2009.  

2.  There is no evidence that a formal or informal claim for service connection for posttraumatic stress disorder was received by VA prior to July 6.  2009.  

3.  The Veteran's PTSD has been manifested throughout the appeal period by recurring distressing dreams; efforts to avoid thoughts, feelings, or conversations associated with the trauma; efforts to avoid activities, places, or people that arouse recollections of the trauma; a sense of foreshortened future; difficulty falling or staying asleep; anxiety; mild memory loss; an exaggerated startle response; decreased concentration ability; and poor social interaction, but with unremarkable speech, full affect, intact attention, complete orientation, unremarkable thought content and processes, no delusions or hallucinations, no suicidal or homicidal thoughts, no inappropriate behavior, no panic attacks, and good impulse control.  


CONCLUSIONS OF LAW

1.  The criteria for an effective date prior to July 6, 2009, for the grant of service connection for posttraumatic stress disorder have not been met.  38 U.S.C.A. §§ 5103A, 5107, 5110 (West 2002); 38 C.F.R. § 3.400 (2010).  

2.  The criteria for an initial 30 percent rating, but no more, for PTSD have been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Without deciding whether notice and development requirements regarding a greater initial rating for posttraumatic stress disorder (PTSD) have been satisfied in the present case, the Board is not precluded from adjudicating the issues on appeal herein.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. § 3.102, 3.156(a), 3.159, 3.326 (2010).  This is so because the Board is taking action favorable to the Veteran by granting the issue at hand.  As such, this decision poses no risk of prejudice to the Veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); see also Pelegrini v. Principi, 17 Vet. App. 412 (2004); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).  

VA has met all statutory and regulatory notice and duty to assist provisions concerning the issue regarding an earlier effective date.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).  Prior to initial adjudication of the Veteran's claim, an August 2009 letter satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice that was provided to the Veteran prior to the initial adjudication of his claim for service connection for PTSD informed him that a disability rating and an effective date would be assigned should the claim be granted; therefore, the Veteran has not been prejudiced.  "In cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated - it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled."  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490 (2006).  Further, the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claim, to include the opportunity to present pertinent evidence.  Simmons v. Nicholson, 487 F.3d 892, 896 (Fed. Cir. 2007); Sanders v. Nicholson, 487 F.3d 881, 889 (Fed. Cir. 2007) (holding that although notice errors are presumed prejudicial, reversal is not required if VA can demonstrate that the error did not affect the essential fairness of the adjudication).  

The Veteran's service treatment records have been obtained.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Although the Veteran indicated on his claim for VA compensation benefits that he had been treated for PTSD, he did not respond to the RO's request for information regarding all sources of treatment, so the RO could request records of that treatment.  He has not identified the records of any PTSD treatment that are available and need to be obtained.  The Board would point out that the duty to assist is not always a one-way street.  If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  There is no indication in the record that additional evidence relevant to the issues decided herein is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112, 121-22 (2004).  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537, 542-43 (2006); see also Dingess/Hartman, 19 Vet. App. at 486.  

Earlier Effective Date For Service Connection 

The Veteran claims entitlement to an effective date earlier than July 6, 2009, for the grant of service connection for PTSD.  Under 38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(b)(2)(i), the effective date of an award of direct service connection shall be the day following separation from active service or the date entitlement arose if a claim is received within 1 year after separation from service; otherwise, the effective date of an award of direct service connection shall be either the date of receipt of the claim, or date entitlement arose, whichever is later.  A "claim" is defined in VA's regulations as "a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit."  38 C.F.R. § 3.1(p) (2010).  An informal claim is "[a]ny communication or action indicating an intent to apply for one or more benefits."  38 C.F.R. § 3.155(a) (2009).  

The Veteran has not identified any sources of treatment for PTSD or any other psychiatric disorder, so no treatment records have been obtained.  The only medical evidence showing a diagnosis of PTSD is the report of a VA compensation examination conducted in September 2009.  Therefore, the date of that examination is the date entitlement to service connection for PTSD arose for the purposes of determining an effective date.  

On July 6, 2009, VA received the Veteran's formal claim for service-connected disability compensation, listing PTSD as one of his claimed disabilities.  The Veteran's claims file does not include any other letters or documents dated prior to July 6, 2009, which mention PTSD or any other psychiatric disorder in any manner, let alone with language that indicates an intent to apply for service connection for PTSD.  Accordingly, there is no indication in the record that the Veteran intended to file a claim for service connection for PTSD prior to July 6, 2009.  

A rating decision in September 2009 granted service connection for PTSD, effective July 6, 2009.  

Again, the general rule regarding effective dates of awards of service connection, pursuant to 38 U.S.C.A. § 5110(a) and 38 C.F.R. § 3.400(b) (2), is that the effective date of the award of service connection shall be the date of receipt of the claim or the date entitlement arose, whichever is later.  In addition, the Veteran was separated from active military service on November 4, 1969.  Accordingly, in order for entitlement to service connection to be warranted from the day after his separation, the claim must have been received by VA by November 4, 1970.  As the Veteran's claim was not received for almost four decades after this deadline, the 1 year retroactive period does not apply.  As such, there is no basis on which an effective date earlier than July 6, 2009, can be assigned for service connection for PTSD.  See also 38 C.F.R. § 3.400(b)(2).  

Since the RO has already assigned July 6, 2009, as the effective date for the grant of service connection for PTSD, no earlier date may be assigned, and the Veteran's claim must be denied.  

Greater Initial Rating For PTSD

The Veteran is also seeking an increased initial evaluation for his service-connected PTSD.  Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2010).  The Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2010).  

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  See 38 C.F.R. §§ 4.1, 4.2, 4.41 (2010).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  See 38 C.F.R. § 4.2 (2010); Peyton v. Derwinski, 1 Vet. App. 282 (1991).  

Where a Veteran appeals the initial rating assigned for a disability, evidence contemporaneous with the claim and with the initial rating decision granting service connection would be most probative of the degree of disability existing at the time that the initial rating was assigned and should be the evidence "used to decide whether an original rating on appeal was erroneous. . . ."  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later evidence indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time based on facts found.  Id.; see also Hart v. Mansfield, 21 Vet. App. 505 (2007) (noting that staged ratings are appropriate whenever the factual findings show distinct time periods in which a disability exhibits symptoms that warrant different ratings); Fenderson v. West, 12 Vet. App. 119, 126 (1999).  

In September 2009, the RO issued a rating decision which granted service connection for PTSD and assigned a 10 percent evaluation, effective from July 6, 2009.  The Veteran subsequently appealed that decision seeking a higher initial disability rating.  

The Rating Schedule establishes a general rating formula for mental disorders.  38 C.F.R. § 4.130 (2010).  Ratings are assigned according to the manifestation of particular symptoms.  However, the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Accordingly, the evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the diagnostic code.  Instead, VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the Diagnostic and Statistical Manual of Mental Disorders (4th ed.) (DSM-IV).  Id.  

Pursuant to Diagnostic Code 9411, PTSD is rated 10 percent for occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication.  A 30 percent is assigned when the disorder is productive of occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, or mild memory loss (such as forgetting names, directions, and recent events).  Id.  

A 50 percent rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id.  

A 70 percent evaluation is warranted where there is objective evidence demonstrating occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to suicidal ideation; obsessional rituals which interfere with routine activities, speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, or effectively; impaired impulse control, such as unprovoked irritability with periods of violence; spatial disorientation, neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances, including work or a work-like setting; and the inability to establish and maintain effective relationships.  Id.  

In evaluating the evidence, the Board has noted the Global Assessment of Functioning (GAF) score that the VA examiner assigned.  The GAF is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  See DSM-IV; Carpenter v. Brown, 8 Vet. App. 240 (1995).  For example, a GAF score of 61-70 reflects some mild symptoms, such as depressed mood and mild insomnia, or some difficulty in social, occupational, or school functioning, such as occasional truancy, or theft within the household, but generally functioning pretty well, and has some meaningful interpersonal relationships.  A GAF score of 51-60 indicates moderate symptoms, e.g., flat affect, circumstantial speech, occasional panic attacks, or moderate difficulty in social, occupational or school functioning, e.g., having few friends or having conflicts with peers or co-workers.  A GAF score of 41 to 50 is assigned where there are serious symptoms, e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting, or any serious impairment in social, occupational, or school functioning, e.g., no friends, unable to keep a job.  DSM-IV at 46-47.  A GAF of 31-40 is defined as exhibiting some impairment in reality testing or communication, e.g. speech is at times illogical, obscure, or irrelevant, or any major impairment in several areas, such as work or school, family relations, judgment, thinking or mood, e.g. a depressed man that avoids friends, neglects family, and is unable to work; a child that frequently beats up younger children, is defiant at home, and is failing at school.  Id.  

The only medical evidence concerning the Veteran's PTSD is the report of a VA compensation examination conducted in September 2009.  The examiner indicated that the Veteran had been employed full time as a driver's license examiner for 20 years and that he had lost no time from work during the past year.  It was noted that the Veteran had not received any treatment for a psychiatric disorder; the record does not indicate that the Veteran was taking any psychiatric medication.  The Veteran stated that he did not hunt anymore because of the loud noises produced by the shotgun.  The examiner noted that the Veteran's reported PTSD symptoms included recurring distressing dreams of his combat experience in Vietnam; efforts to avoid thoughts, feelings, or conversations associated with the trauma; efforts to avoid activities, places, or people that arouse recollections of the trauma; a sense of foreshortened future; difficulty falling or staying asleep; anxiety; mild memory loss; an exaggerated startle response; decreased concentration ability; and poor social interaction.  The examiner indicated that the Veteran's PTSD did not produce total occupational and social impairment, and that the PTSD symptoms did not result in deficiencies in judgment, thinking, family relations, work, mood, or school.  Reliability and productivity were not reduced due to PTSD symptoms.  However, the examiner noted that there was occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks due to PTSD signs and symptoms, but with generally satisfactory functioning.  The examiner diagnosed mild PTSD and alcohol dependence in full sustained remission.  A GAF score of 64 was listed.  

In summary, the VA examiner indicated that the majority of the psychiatric clinical findings represented normal findings; the record does not reflect that the Veteran is taking any psychiatric medication.  Moreover, the assigned GAF score of 64 indicates only mild overall impairment, commensurate with no more than a 10 percent rating for PTSD.  However, the examiner found that there was an occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks due to PTSD signs and symptoms but with generally satisfactory functioning.  Accordingly, due to the Veteran's PTSD symptoms, the resultant impairment meets the criteria for a 30 percent disability rating.  However, the examiner found that the Veteran's PTSD signs and symptoms did not result in reduced reliability and productivity, and therefore a 50 percent evaluation is not warranted.  Accordingly, the manifestations of the Veteran's PTSD meet the criteria for a 30 percent rating, but no more.  

Other Considerations

Generally, evaluating a disability using either the corresponding or analogous diagnostic codes contained in the Rating Schedule is sufficient.  See 38 C.F.R. §§ 4.20, 4.27 (2010).  However, because the ratings are averages, it follows that an assigned rating may not completely account for each individual Veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability.  In exceptional cases where the rating is inadequate, it may be appropriate to assign an extraschedular rating.  38 C.F.R. § 3.321(b) (2010).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd, 572 F.3d 1366 (2009); see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the Rating Schedule for that disability.  Thun, 22 Vet. App. at 115.  If the criteria under the Rating Schedule reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is adequate, and no referral is required.  

The Board finds that the Veteran's disability picture is not so unusual or exceptional in nature as to render inadequate the 30 percent disability rating assigned herein for PTSD.  The Veteran's service-connected PTSD is evaluated under 38 C.F.R. § 4.130, Diagnostic Code 9411, the criteria of which are found by the Board to specifically contemplate the Veteran's level of disability and symptomatology.  The Veteran's PTSD has been manifested throughout the appeal period by recurring distressing dreams; efforts to avoid thoughts, feelings, or conversations associated with the trauma; efforts to avoid activities, places, or people that arouse recollections of the trauma; a sense of foreshortened future; difficulty falling or staying asleep; anxiety; mild memory loss; an exaggerated startle response; decreased concentration ability; and poor social interaction, but with unremarkable speech, full affect, intact attention, complete orientation, unremarkable thought content and processes, no delusions or hallucinations, no suicidal or homicidal thoughts, no inappropriate behavior, no panic attacks, and good impulse control.  

Ratings in excess of 30 percent are provided for certain manifestations of service-connected PTSD, but the medical evidence of record reflects that those manifestations are not present in this case.  The evidence does not show PTSD that result in reduced reliability and productivity or deficiencies in most areas due to a flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; significant impairment of short- and long-term; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, or effectively; impaired impulse control, such as unprovoked irritability with periods of violence; spatial disorientation; and neglect of personal appearance and hygiene.  When comparing this disability picture with the symptoms contemplated by the Rating Schedule, the Board finds that the Veteran's symptoms are more than adequately contemplated by the 30 percent disability rating assigned herein for his service-connected PTSD.  Therefore, the currently assigned schedular evaluation is adequate and no referral is required.  38 C.F.R § 4.130, Diagnostic Code 9411; Thun, 22 Vet. App. at 115.  

There is no evidence that there has been any significant fluctuation in the Veteran's PTSD during the appeal period.  Thus, additional staged ratings are not in order.  See Fenderson, 12 Vet. App. at 126. 

In reaching these decisions, the Board considered the doctrine of reasonable doubt.  However, as the preponderance of the evidence is against the Veteran's claim of entitlement to an effective date for the grant of service connection for PTSD prior to July 6, 2009, as well as for an initial rating in excess of 30 percent for PTS, the doctrine is not for application, and the claims must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).


ORDER

An effective date prior to July 6, 2009, for the grant of service connection for PTSD is denied.  

An initial 30 percent disability rating, but no more, for PTSD is granted, subject to the law and regulations governing the award of monetary benefits.  



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


